DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 5/26/2021 is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not introduce a base surrounding the receptacle configured to disrupt a vortex from forming during operation of the propeller as set forth in claim 4.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not introduce a rotary seal for sealing the agitator form the plurality of solvent solutions held in the wash reservoir.

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim contains a typographical error.  Apparently, the phrase “to create and airflow” should read “to create an airflow”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: resin concentration monitoring module configured to detect a resin concentration inside the solvent receptacle in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review of applicant’s disclosure as originally filed, the corresponding structure which performs the function of detecting the resin concentration appears to be a density-based sensor, a photosensitive sensor, a pressure sensor and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the propeller" in line 3.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a propeller.  For purposes of examination, the limitation will be interpreted as the agitator.
Claim 6 recites the limitation "the wash receptacle" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a wash receptacle.  For purposes of examination, the limitation will be interpreted as wash reservoir.
Claim 7 recites the limitation “a rotary seal for sealing the agitator from the plurality of solvent solutions held in the wash reservoir”.  This limitation is not clear because the agitator is introduced as being adapted to disperse the solvent solutions.  Thus, it is not clear as to how 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109), and further in view of Fumagalli (EP 0691099).
Regarding Claims 1 and 9:  Moussa teaches a system for washing off residual resin from objects that are 3D-printed, comprising:
a wash reservoir (Fig. 2, element 12) adapted to enclose a 3D-printed object (element 26), the wash reservoir in fluid communication with a solvent receptacle (Fig. 13, element 100);
a solvent disperser including an agitator (Fig. 2, element 62; [0043]) and a pump [0044, 0055], the agitator adapted to disperse a plurality of solvent solutions onto the 3D-printed object [0043, 0055] and the pump adapted to facilitate a flow of solvent solutions between the wash reservoir and the solvent receptacle [0055];
a controller [0055] in communication with the solvent disperser, the controller including a set of executable instructions configured to:
	introduce a first solution from the solvent receptacle to the wash reservoir; 
disperse the first solution onto the 3D-printed object; and

introduce a second solution to the wash reservoir; and
disperse the second solution onto the 3D-printed object [0055].
Moussa does not expressly teach a single solvent receptacle to house the plurality of solvent solutions.  However, Moussa teaches that a second cleaning fluid may be introduced to the wash reservoir after the first solution has been evacuated from the wash reservoir in order to continue cleaning the object with the second solution [0055].  The use of a single solvent receptacle to house a plurality of solvents required for treating an object is well known.  For example, Fumagalli teaches a washing system comprising a container (Fig. 1, element 16) which houses a plurality of cleaning solutions in adjacent tanks (elements 19, 20, 21) to be used during a cleaning cycle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moussa with a solvent receptacle having multiple adjacent tanks to house the plurality of cleaning solutions to be used in the cleaning process, as suggested by Fumagalli.
Moussa teaches that the controller instructs the system to introduce the first solution from the solvent receptacle to the wash reservoir, but does not expressly disclose pumping said first solution.  However, Moussa teaches that the first solution may be introduced into the wash reservoir by any mechanical structure that allows the delivery of the cleaning fluid [0052].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pump the cleaning solution, as pumps are well known in the art for moving cleaning fluids in this manner.
Moussa does not expressly disclose that the system is for washing residue from objects that are 3D-printed through a vat polymerization process.  However, the limitation is considered the intended use of the system and does not result in a structural difference between the claimed invention and the prior art.  The system of Moussa in view of Fumagalli is fully capable of performing the intended use as recited in the preamble and thus meets the claim.  See MPEP 2111.02 (II).
Regarding Claim 3:  Moussa in view of Fumagalli teach the elements of Claim 1, as discussed above.  Moussa teaches that the disperser comprises a propeller (Fig. 2, element 62).  Moussa further teaches that the propeller is located at the bottom of the wash reservoir and that the cleaning fluid flows to the bottom of the wash reservoir [0044].  The propeller, being located at the bottom of the wash reservoir is fully capable of being at least partially submerged by the solvent solutions as claimed.
Regarding Claim 4:  Moussa and Fumagalli teach the elements of Claim 1, as discussed above.  Moussa further teaches a base surrounding the disperser configured to disrupt a vortex from forming during operation of the agitator (see Fig. 3, recess 78, for example).
Regarding Claim 8:  Moussa and Fumagalli teach the elements of Claim 1, as disclosed above.  Moussa further teaches a sensor configured to indicate to the controller a capacity of the solvent receptacle [0052, 0054].
Regarding Claim 10:  Moussa and Fumagalli teach the elements of Claim 9 as discussed above.  Moussa does not expressly disclose quick connect valves for each of the adjacent tanks 
Regarding Claim 11:  Moussa and Fumagalli teach the elements of Claim 1, as disclosed above.  Moussa further teaches a removable lid (Fig. 8, element 30).  Moussa teaches that the lid is part of the retaining device [0037], and therefore is fully capable of securing a platform of the 3D-printed object within the wash reservoir.
Regarding Claim 12: Moussa and Fumagalli teach the elements of Claim 1, as disclosed above.  Moussa further teaches a removable cage (Fig. 5, element 28) for securing the 3D-printed object within the wash reservoir.
Regarding Claim 13:  Moussa and Fumagalli teach the elements of Claim 1 as discussed above.  Moussa does not expressly disclose a resin concentration monitoring module to detect a resin concentration inside the solvent receptacle, however Moussa teaches a cleaning fluid property detector to detect the quality of the cleaning fluid [0052]. Moussa teaches that the part being cleaned comprises a resin [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moussa with a resin concentration monitoring module to detect a resin concentration in the solvent receptacle in order to ensure the cleaning fluid is suitable and effective for subsequent cleaning processes.
Regarding Claim 14:  Moussa and Fumagalli teach the elements of Claim 1 as discussed above.  Moussa teaches an element (Fig. 1, element 22), which is mounted on top of wash reservoir and appears to close the housing from the external environment [0051], and is thus read as the claimed anti-splashing adapter.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) and Fumagalli (EP 0691099), as applied to Claim 1, and further in view of Spitzer (GB 2151464).
Regarding Claim 2:  Moussa and Fumagalli teach the elements of Claim 1, as disclosed above.  Moussa further teaches that the controller is configured to pump the second solution from the wash reservoir to the solvent receptacle [0055].  
Moussa teaches that the objects may be dried by a drying device [0045], but does not expressly disclose that the controller is configured to activate the agitator to create an airflow and dry the object.  However, Spitzer teaches a washing device comprising an agitator to disperse cleaning fluid on objects to be cleaned, and wherein a controller is configured to activate the agitator create an airflow and dry the objects after cleaning (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moussa in view of Fumagalli by providing a controller configured to activate the agitator to create an airflow to dry the objects as suggested by Spitzer. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) and Fumagalli (EP 0691099), as applied to Claim 1, and further in view of Meissner (US 2010/0059091).
Regarding Claim 5:  Moussa and Fumagalli teach the elements of Claim 1 as discussed above.  Moussa teaches air circulation devices for air-drying the objects and further teaches that alternative drying devices can be used [0045].  Moussa does not expressly disclose an air flow channel as claimed.  However, Meissner teaches a washing system comprising an air flow channel for delivering an air flow from an exterior into an interior of the wash reservoir during an air-dry cycle [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moussa and Fumagalli by providing an air channel to deliver an air flow for drying the objects as suggested by Meissner.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) and Fumagalli (EP 0691099) as applied to Claim 1, and further in view of Dunn et al. (US 2011/0186081).
Regarding Claim 6:  Moussa and Fumagalli teach the elements of Claim 1, as disclosed above.  Moussa teaches a lid on top of the housing (e.g., Fig. 1, element 22), but does not expressly disclose a sensor to indicate to the controller whether the lid is sealed.  However, Dunn teaches a similar cleaning system comprising a lid sensor to indicate to a controller whether the lid is sealed [0066].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moussa and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al. (US 2009/0283109) and Fumagalli (EP 0691099), as applied to Claim 1, and further in view of Guth (US 3,599,872).
Regarding Claim 7:  Moussa in view of Fumagalli teach the elements of Claim 1, as discussed above, but does not expressly disclose a rotary seal.  However, Guth teaches a rotary seal between a stationary pedestal and a spray arm to prevent leakage during a washing operation (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moussa and Fumagalli by providing a rotary seal in order to prevent leakage, as suggested by Guth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0075957 to Swanson et al.  teaches a support structure removal system comprising a wash reservoir and an agitator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714